The plaintiff wife, a young woman, was slightly injured on the hand when the defendant’s span wire supporting its trolley wire fell and hit her. Septicaemia followed shortly after, and there were four operations to relieve this condition. The result was a scarred, mutilated hand, with the middle finger stiff. In this action by her and her husband they have verdicts for $10,000 and $1,000 respectively. Judgment for plaintiffs unanimously affirmed, with costs. No opinion. Present — Hagarty, Carswell, Davis, Adel and Taylor, JJ.